     Case 3:20-cv-00709-JLS-JLB Document 345 Filed 05/12/21 PageID.615 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    COLUMBIA SPORTSWEAR NORTH                         Case No.: 20-CV-709 JLS (JLB)
      AMERICA, INC., an Oregon corporation,
12
                                       Plaintiff,       ORDER GRANTING
13                                                      NON-PARTIES’ EX PARTE
      v.                                                APPLICATION FOR LEAVE
14
                                                        TO FILE AN OPPOSITION TO
      SEIRUS INNOVATIVE ACCESSORIES,
15                                                      PLAINTIFF’S MOTION FOR
      INC., a Utah corporation; VENTEX CO.,
                                                        DEFAULT JUDGMENT
16    LTD., a foreign company; MICHAEL J.
      CAREY, an individual; WENDY M.
17                                                      (ECF No. 340)
      CAREY, an individual; ROBERT (BOB)
18    MURPHY, an individual; SCOTT
      DENIKE, an individual; KYUNG-CHAN
19
      GO, an individual; and MAN-SIK
20    (PAUL) PARK, an individual,
21                                  Defendants.
22
23         Presently before the Court is Non-Parties Seirus Innovative Accessories, Inc.;
24   Michael J. Carey; Wendy M. Carey; Robert Murphy; and Scott DeNike’s (collectively, the
25   “Non-Parties”) Ex Parte Application for Leave to File an Opposition to Plaintiff Columbia
26   Sportswear North America, Inc.’s (“Plaintiff”) Motion for Default Judgment (“Ex Parte
27   Appl.,” ECF No. 340). Also before the Court are Plaintiff’s opposition thereto (“Opp’n,”
28   ECF No. 342) and the Non-Parties’ reply in support thereof (“Reply,” ECF No. 344).

                                                    1
                                                                               20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 345 Filed 05/12/21 PageID.616 Page 2 of 5



 1                                  THE PARTIES’ POSITIONS
 2         The Non-Parties seek leave to file an opposition brief to Plaintiff’s Motion for
 3   Default Judgment (ECF No. 338), arguing that they “maintain a direct interest in the
 4   present case” and that “[their] brief will help the Court evaluate Columbia’s request
 5   because Ventex and its employees are not expected to submit a response.” Ex Parte Appl.
 6   at 1. The Non-Parties argue Plaintiff will not be prejudiced by their filing of an opposition
 7   brief given that Plaintiff will have the opportunity to address the arguments made therein
 8   in a reply brief. Id. (citation omitted).
 9         Plaintiff opposes the Non-Parties’ Ex Parte Application so long as they remain non-
10   parties to the action, arguing that the entry of default judgment against Defendants Ventex
11   Co., Ltd.; Kyung-Chan Go; and Man-Sik (Paul) Park (collectively, “Ventex”) “will have
12   no effect on [the Non-Parties].” Opp’n at 1 (footnote omitted). Plaintiff argues that the
13   Non-Parties will not be prejudiced by the entry of default judgment against Ventex, as
14   Plaintiff will not assert the judgment as a form of collateral estoppel against the Non-
15   Parties. Id. at 1 n.2. Plaintiff cites several cases for the proposition that dismissed and/or
16   non-parties lack standing to oppose entry of default judgment against others. Id. at 1
17   (citations omitted). Plaintiff also argues that, to the extent the Non-Parties are permitted
18   to oppose, they are defending the merits of the case and have therefore waived service and
19   made a general appearance in the case; accordingly, Plaintiff argues that the Court should
20   vacate the dismissal of the Non-Parties and effectively return them to the case as co-
21   defendants. Id. at 2–3 (citation omitted). Alternatively, Plaintiff suggests that the Court
22   sua sponte modify the “Judgment” in this action (ECF No. 300) to convert it into a final
23   judgment against the Non-Parties in accordance with Federal Rule of Civil Procedure 54(b)
24   in order to permit Plaintiff to appeal Judge Mosman’s order dismissing the Non-Parties and
25   transferring the case, in which case “[Plaintiff] would agree to stay briefing on the default
26   judgment motion pending [Plaintiff]’s appeal.” Id. at 3 n.3.
27         On reply, the Non-Parties argue that the cases Plaintiff cites regarding standing are
28   distinguishable, and that “[t]he only question is whether the Court wishes to consider a

                                                   2
                                                                                  20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 345 Filed 05/12/21 PageID.617 Page 3 of 5



 1   response to [Plaintiff]’s motion. The Court will benefit from [the Non-Parties]’ brief
 2   because [Plaintiff] invites multiple legal errors.” Reply at 1. The Non-Parties note that
 3   standing is not required for the Court to consider a brief, citing authority concerning amicus
 4   briefs. Id. at 1–2 (citation omitted). The Non-Parties argue that Plaintiff’s Motion for
 5   Default Judgment seeks to hold Ventex and the Non-Parties liable jointly and severally;
 6   thus, even if Plaintiff does not seek to use the judgment as a form of collateral estoppel
 7   against the Non-Parties, there remains a serious concern about inconsistent judgments. Id.
 8   at 2 (citing ECF No. 338 at 25 n.19; Frow v. La Vega, 82 U.S. 552, 554 (1872); In re First
 9   T.D. & Inv., Inc., 253 F.3d 520, 532 (9th Cir. 2001)). Finally, the Non-Parties assert that
10   Plaintiff’s argument that the Non-Parties have generally appeared in the case is not properly
11   before the Court. Id. at 2 n.1.
12                                           ANALYSIS
13         As an initial matter, the Court recognizes that the manner in which this action was
14   transferred to this District has placed Plaintiff and the Non-Parties in an unusual position;
15   however, the Court does not appreciate being treated as a pawn in the procedural games
16   unfolding as a result.
17         To the extent Columbia seeks affirmative relief from the Court, such as a finding
18   that the Non-Parties have entered an appearance or a modification of Judge Mosman’s
19   Judgment (ECF No. 300), a noticed motion, rather than a few sentences or a footnote in an
20   opposition brief, is the appropriate means by which to seek such relief. Further, the Court
21   agrees that the standing cases on which Plaintiff relies are inapposite. However, the Court
22   also finds, to the extent the Ex Parte Application invites the Court to construe the Non-
23   Parties’ proposed opposition brief as an amicus brief, that the Non-Parties’ Ex Parte
24   Application seeking leave to file an opposition exceeds the scope of the limited role of
25   amicus curiae. See, e.g., NGV Gaming, Ltd. v. Upstream Point Molate, LLC, 355 F. Supp.
26   2d 1061, 1068 (N.D. Cal. 2005) (“Motions to file ‘oppositions’ to Plaintiff’s briefs . . .
27   indicate that the Tribe is attempting to exceed its stated role as amicus curiae. Such motions
28   will not be considered by this Court.”).

                                                   3
                                                                                  20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 345 Filed 05/12/21 PageID.618 Page 4 of 5



 1         Nonetheless, the Court has discretion to construe the Non-Parties’ Ex Parte
 2   Application as a motion to intervene for the limited purpose of opposing Plaintiff’s Motion
 3   for Default Judgment. See, e.g., Thomas-Ikomoni v. McCalla Raymer, LLC, No. 1:07-CV-
 4   1511-RWS/AJB, 2008 WL 11412165, at *2 (N.D. Ga. July 17, 2008), report and
 5   recommendation adopted, No. 1:07-CV-1511-RWS, 2008 WL 11412167 (N.D. Ga. Sept.
 6   2, 2008) (“[A] court may in its discretion treat a motion by a non-party as a motion to
 7   intervene, thereby granting intervention status by ruling on the non-parties’ motion.”)
 8   (citations omitted); see also United States v. Griffin, 782 F.2d 1393, 1399 (7th Cir. 1986)
 9   (“The City’s motion was not styled one for intervention, but a court is entitled to disregard
10   labels and treat pleadings for what they are.”). In the Ninth Circuit, “it is well-established
11   that a non-party may intervene for the limited purpose of opposing a motion.” VFD
12   Consulting, Inc. v. 21st Servs., 21st Holdings, LLC, No. C 04-2161 SBA, 2005 WL
13   1115870, at *4 (N.D. Cal. May 11, 2005).
14         Pursuant to Federal Rule of Civil Procedure 24(a)(2), “[o]n timely motion, the court
15   must permit anyone to intervene who . . . claims an interest relating to the property or
16   transaction that is the subject of the action, and is so situated that disposing of the action
17   may as a practical matter impair or impede the movant’s ability to protect its interest, unless
18   existing parties adequately represent that interest.” Courts within the Ninth Circuit
19   “construe Rule 24(a) liberally in favor of potential intervenors.” Sw. Ctr. for Biological
20   Diversity v. Berg, 268 F.3d 810, 818 (9th Cir. 2001) (citation omitted).
21         Exercising its discretion to construe the Non-Parties’ Ex Parte Application as a
22   motion to intervene for the limited purpose of opposing Plaintiff’s Motion for Default
23   Judgment, the Court finds the Non-Parties’ motion timely, as it was submitted in
24   accordance with the default briefing schedule set forth in Civil Local Rule 7.1(e)(2) to
25   oppose the Motion for Default Judgment. Further, the Non-Parties claim that the granting
26   of Plaintiff’s Motion for Default Judgment could result in inconsistent judgments, which
27   constitutes a substantial and protectible interest under Rule 24(a). See, e.g., McIver v. KW
28   Real Est./Akron Co., LLC, No. 810ML02151JVSFMOX, 2016 WL 8230634, at *3 (C.D.

                                                    4
                                                                                   20-CV-709 JLS (JLB)
     Case 3:20-cv-00709-JLS-JLB Document 345 Filed 05/12/21 PageID.619 Page 5 of 5



 1   Cal. June 15, 2016) (noting that party’s interests in intervening included “reduc[ing] the
 2   risk of inconsistent judgments”); Adobe Sys. Inc. v. Select Retrieval, LLC, No. 3:12-CV-
 3   2342-GPC-WMC, 2014 WL 497441, at *5 (S.D. Cal. Feb. 6, 2014) (similar). Finally, the
 4   Court concludes that the existing parties do not adequately represent the Non-Parties’
 5   interests, as Plaintiff’s interests are opposed to those of the Non-Parties and, as noted by
 6   the Non-Parties, Ventex has defaulted and failed to oppose the Motion for Default
 7   Judgment. Accordingly, construing the Non-Parties’ Ex Parte Application as a motion to
 8   intervene for the limited purpose of opposing Plaintiff’s Motion for Default Judgment, the
 9   Court finds that the Non-Parties are entitled to intervene as of right and GRANTS the Ex
10   Parte Application.
11                                        CONCLUSION
12         In light of the foregoing, the Court GRANTS the Non-Parties’ Ex Parte Application
13   (ECF No. 340). Should the Non-Parties wish to intervene in this action for the limited
14   purpose of opposing Plaintiff’s Motion for Default Judgment, the Non-Parties SHALL
15   FILE the proposed opposition brief attached as an exhibit to their Ex Parte Application on
16   or before May 14, 2021. Plaintiff MAY FILE a reply brief no later than seven (7) days
17   after the date on which the Non-Parties’ opposition brief is electronically docketed.
18         IT IS SO ORDERED.
19   Dated: May 12, 2021
20
21
22
23
24
25
26
27
28

                                                  5
                                                                                20-CV-709 JLS (JLB)
